Citation Nr: 9927939	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.  The immediate 
cause of death was small cell lung cancer.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Competent evidence attributing the cause of death to the 
veteran's service has not been presented.  

4.  The veteran was not in receipt of or entitled to receive 
compensation for a service connected disablement that was 
continuously rated 100 percent disabling for 10 years 
immediately preceding death.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of death 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Basic eligibility for dependency and indemnity 
compensation has not been met.  38 U.S.C.A. §§ 1310, 1318 
(West 1991); 38 C.F.R. § 3.22 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant avers that her husband's death was a result of 
exposure to asbestos while in service.  

I. Cause of death

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of death.  38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
"a person who submits a claim for benefits administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  "A well- 
grounded claim is "a plausible claim, one that is meritorious 
on its own or capable of substantiation."  Robinette v. 
Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The United States Court of Appeals 
for Veterans Claims (the Court) has further held that 
"[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a)."  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc) (emphasis added).  Thus, in 
order for a claim for service connection for the cause of 
death to be well grounded, there must be competent evidence 
that a disease incurred in or aggravated by service either 
caused or contributed or substantially to the cause of death.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If the 
claimant has not presented a well-grounded claim, then the 
appeal fails as to that claim.  Murphy, 1 Vet. App. at 81.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991).  Service connection for the cause of death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  Service connection for malignant 
tumor or renal disease may be granted if manifest during 
service or within 1 year of separation from service.  
38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).

Service connection was not established for any disability 
during the veteran's lifetime.  Service medical records show 
that the veteran had a healthy chest X-ray upon entrance in 
June 1944.  The veteran's respiratory system was normal at 
the time of his entrance examination.  In November 1945 a 
right nasal spur, hemorrhoids and left varicocele, slight 
tremors, not considered disqualifying were noted.  
Photofluorographic chest examination was negative and 
surgical test was negative at separation.  A review of the 
veteran's service medical records is negative for complaints 
of, treatment for, or diagnosis of any ailment attributed to 
asbestos exposure.  The respiratory system, bronchi, lungs 
and pleura were normal.

Private medical records from July 1996 to June 1997 show that 
the veteran was seen for limited stage small cell lung cancer 
of the right upper lobe involvement and mediastinal 
involvement.  He had a right upper lobe resection in May 1996 
and underwent chemotherapy.  No medical evidence or opinion 
has been proffered which attributes the veteran's small cell 
lung cancer to claimed inservice exposure to asbestos or to 
his military service.  

The veteran died in November 1997.  The certificate of death 
establishes that the cause of death was small cell lung 
cancer due to or as a consequence of renal failure.  An 
autopsy was not performed.

In the VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, dated January 1998, the widow 
indicated that following military service the veteran worked 
from 1945 to 1963 as an underground coal miner.  She wrote 
that from 1975 to 1986 he was foreman at an underground coal 
mine.  She stated that none of his post-service jobs involved 
asbestos.  The veteran was a smoker.  

To file a well-grounded claim, the appellant must submit 
supporting evidence that would justify the belief that the 
veteran's death from lung cancer was etiologically related to 
or caused by his military service.  During the veteran's 
lifetime, service connection was not established for a lung 
disorder due to exposure to asbestos.  The service medical 
records do not show a diagnosis of or treatment for 
asbestosis or a lung disability due to or caused by exposure 
to asbestos.  Moreover, the medical treatment records do not 
show treatment for a lung disability due to or caused by 
exposure to asbestos.  While the appellant maintains that the 
submitted medical records prove that her husband had an 
asbestos-related lung carcinoma, the records do not.  They do 
not state that the veteran had an asbestos-related condition; 
they do not link his lung cancer with asbestos; and they do 
not show that the veteran's death was due to a condition 
secondary to exposure to asbestos.  

Hence, the appellant has only offered her lay opinion 
concerning her husband's condition and his subsequent death.  
Undoubtedly, the appellant is sincere in her belief that the 
veteran's lung condition was related to his service and 
exposure to asbestos; yet, she is not qualified as a 
layperson to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere contentions of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the 
veteran's death or any conditions he suffered from while he 
was alive with a condition possibly suffered from while in 
service, or the veteran's service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In other words, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death is not well grounded.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that she was claiming that the veteran's 
death was due to service there is no competent evidence that 
a disease or injury incurred or aggravated in service caused 
the veteran's death.  Accordingly, the appellant's claim for 
service connection for the cause of the veteran's death is 
denied, as she has not submitted a well-grounded claim.  

In reaching this determination, the Board has considered the 
guidance of the Court as established in Nolen v. West, 12 
Vet. App. 347 (1999) and the Court's reference to the M21-1 
Part VI regarding asbestos related disease.  The Court has 
clearly established that the appellant must submit evidence 
of a causal nexus between an inservice event and his or her 
disability.  At this time, there is no competent evidence 
that the veteran had an asbestosis-related disease.  In 
addition, there is no competent evidence that the causes of 
death, including the small cell lung cancer and renal 
failure, are attributable to service.  Furthermore, there is 
no competent evidence that small cell lung cancer or renal 
failure were manifest during service or within 1 year of 
separation from service.  Lastly, there is no competent 
evidence that the veteran was exposed to asbestos during 
service.  Based on the evidence of record and the Court's 
decision in Nolen, the claim for service connection for the 
cause of death is not well grounded.   

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
August 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  

DIC

As noted above, the veteran was not service-connected for any 
disability during his lifetime.  In addition, there is no 
competent evidence that the veteran was in receipt of or 
entitled to receive a 100 percent evaluation for any period 
of time prior to death.  We also note that it has not been 
claimed that the veteran was in receipt of or entitled to 
receive compensation a 100 percent evaluation for a period of 
10 years prior to death.  38 U.S.C.A. § 1318 (West 1991).  
Green v. Brown, 10 Vet. App. 111 (1997).  Therefore, there is 
no legal or factual entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

